


Exhibit 10.15.1

 

WALTER ENERGY, INC.

 

AMENDMENT TO AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL SEVERANCE
AGREEMENT AND TERMINATION OF AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT

 

THIS AMENDMENT TO THE AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL SEVERANCE
AGREEMENT AND TERMINATION OF THE AMENDED AND RESTATED CHANGE-IN-CONTROL
AGREEMENT (this “Amendment/Termination Agreement”) is made as of February 14,
2014 (the “Amendment Date”) by and between Walter Energy, Inc. (the “Company”)
and Michael T. Madden (“Executive” and, together with the Company, the
“Parties”).

 

WHEREAS, the Parties entered into the Amended and Restated Executive
Change-in-Control Severance Agreement, effective as of December 17, 2008 (the
“Severance Agreement”) and the Amended and Restated Change-in-Control Agreement,
effective as of December 18, 2008 (the “CIC Agreement” and together with the
Severance Agreement, the “Agreements”); and

 

WHEREAS, the Parties desire to (x) amend the Severance Agreement as set forth
below and (y) terminate the CIC Agreement.

 

NOW THEREFORE, for good and valid consideration, the sufficiency of which is
hereby acknowledged, the Agreements are hereby amended or terminated, as
applicable, as follows:

 

1.             “Article 1. Definitions” in the Severance Agreement is hereby
amended as follows with the following definition being inserted in the
applicable alphabetical order:

 

“‘Target Bonus’ means “Target Bonus” as defined in that certain letter
agreement, dated April 1, 2011, by and between the Executive and the Company, as
it may be amended from time to time.”

 

2.             Section 2.3(b)(ii) of the Severance Agreement is hereby amended
in its entirety to read as follows:

 

“the higher of: (A) the Executive’s Target Bonus for the bonus plan year in
which the Executive’s Effective Date of Termination occurs, or (B) the
Executive’s Target Bonus for the bonus plan year in which the Change in Control
occurs.”

 

3.             The second sentence of Section 2.3(b) of the Severance Agreement
is hereby deleted in its entirety.

 

--------------------------------------------------------------------------------


 

4.             Section 2.3(c)(ii) of the Severance Agreement is hereby amended
in its entirety to read as follows:

 

“the higher of: (A) the Executive’s Target Bonus for the bonus plan year in
which the Executive’s Effective Date of Termination occurs, or (B) the
Executive’s Target Bonus for the bonus plan year in which the Change in Control
occurs.”

 

5.             The second sentence of Section 2.3(c) of the Severance Agreement
is hereby deleted in its entirety.

 

6.             A new Section 2.8 is hereby added to the Severance Agreement to
read as follows:

 

“2.8                Limitation on Severance Benefits.

 

(a)   Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received or to be received by the Executive in connection
with a Change in Control or the termination of the Executive’s employment with
the Company (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person) (all
such payments and benefits being hereinafter called ‘Total Payments’) would be
an “excess parachute payment” pursuant to Section 280G of the Code or any
successor or substitute provision of the Code, with the effect that the
Executive would be liable for the payment of the excise tax described in
Section 4999 of the Code or any successor or substitute provision of the Code,
or any interest or penalties are incurred by the Executive with respect to such
Total Payments (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the ‘Excise Tax’), then, after
taking into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the cash
payments provided in Section 2.3 herein shall first be reduced, and the non-cash
payments and benefits shall thereafter be reduced, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax. 
Notwithstanding the foregoing, no payments or benefits under this Agreement will
be reduced unless: (i) the net amount of the Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments) is greater than (ii) the excess of (A) the net
amount of such Total Payments, without reduction (but after subtracting the net
amount of federal, state and local income taxes on such Total Payments), over
(B) the amount of Excise Tax to which the Executive would be subject in respect
of such unreduced Total Payments.

 

--------------------------------------------------------------------------------


 

(b)   Subject to the provisions of Section 2.8(c) below, all determinations
required to be made under this Section 2.8, and the assumptions to be utilized
in arriving at such determinations shall be made by the public accounting firm
that serves the Company’s auditors (the ‘Accounting Firm’), which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Company or the Executive that
there have been Total Payments, or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall designate another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive, except as
provided in Section 2.8(c) below.

 

(c)   As a result of an uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that the Internal Revenue Service (‘IRS’) or other agency may
claim that an Excise Tax, or a greater Excise Tax, is due, and thus the Company
should have made a lesser amount of Total Payments than that determined pursuant
to Section 2.8(a) above.  The Executive shall notify the Company in writing of
any claim by the IRS or other agency that, if successful, would require the
Executive to pay an Excise Tax or an additional Excise Tax.  If the IRS or other
agency makes a claim that, if successful, could require the Executive to pay an
Excise Tax or an additional Excise Tax, the Company shall reduce or further
reduce the Executive’s payments and benefits in accordance with this Section 2.8
to the amount necessary to eliminate such Excise Tax or additional Excise Tax. 
Any reduction will be made by the end of the second calendar year following the
Change in Control.”

 

7.             Article 5 (Excise Tax Equalization Payment) of the Severance
Agreement is hereby deleted in its entirety.

 

8.             The Parties hereby agree that the CIC Agreement is hereby
terminated and, effective as of the Amendment Date, shall have no further force
and effect.

 

9.             Except as provided herein, all other terms of the Severance
Agreement will remain in full force and effect.  To the extent not preempted by
the laws of the United States, the laws of Delaware shall be the controlling law
in all matters relating to this

 

--------------------------------------------------------------------------------


 

Amendment/Termination Agreement without giving effect to principles of conflicts
of laws, and any dispute arising out of, relating to or in connection with this
Amendment/Termination Agreement shall be subject to the same dispute resolution
procedures as provided in the CIC Agreement or the Severance Agreement, as
applicable, with respect to any dispute thereunder.

 

10.          This Amendment/Termination Agreement shall be effective upon
execution by each of the Parties.  This Amendment/Termination Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment/Termination
Agreement as of the day and year first above written.

 

 

 

WALTER ENERGY INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

 

Name: Earl H. Doppelt

 

 

Title: Exec VP & General Counsel

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael T. Madden

 

Michael T. Madden

 

[Signature Page to Amendment/Termination Agreement]

 

--------------------------------------------------------------------------------
